DETAILED ACTION
This action is in response to communication filed on 9/28/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority of 62/907,462, filed 9/27/2019. The assignee of record is CLOUDFLARE, INC. The listed inventor(s) is/are: Williams, Ashley; Madruga, Joaquin; Lewis, Ashley.
REASONS FOR ALLOWANCE
Claims 1-18 are allowed. The closest found prior art fails to teach singly or in combination the claimed invention. The closest found prior art is listed below:
a. US 20200193017 A1, Leveraging Instrumentation Capabilities To Enable Monitoring Services
b. US 10866943 B1, Keyed Row Selection
c. US 20200012569 A1, METHODS AND SYSTEMS FOR SERVERLESS DATA DEDUPLICATION
d. US 20190102206 A1, LEVERAGING MICROSERVICE CONTAINERS TO PROVIDE TENANT ISOLATION IN A MULTI-TENANT API GATEWAY
e. US 20140047341 A1, SYSTEM AND METHOD FOR CONFIGURING CLOUD COMPUTING SYSTEMS
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446